Judgment of the County Court, Kings County, convicting appellant of perjury in the first degree affirmed. No opinion. Carswell, Adel and Beldock, JJ., concur; Nolan, P. J., and Schmidt, J., dissent and vote to reverse the judgment and to dismiss the indictment, with the following memorandum: The count in the indictment on which defendant was convicted charged that, having been sworn before the Grand Jury, he testified falsely that the answers given by him to questions contained in a questionnaire theretofore submitted to him were true “ to the best of his knowledge, information and belief ”; that among such questions was the following: “ Did you, your wife or any dependent ever rent or have access to any safe deposit box, the use of which you no longer have?” and that the defendant answered “No” to said question. The People’s evidence established that appellant had rented a safe-deposit box but that at the time when he gave the testimony, he had access to and the use of the box. His answer, therefore, was not false in fact, and there was no evidence that his belief was contrary to the facts as above stated.